37 Ill. App.2d 436 (1962)
186 N.E.2d 63
Peter S. Sarelas, Plaintiff-Appellant,
v.
George W. Alexander, et al., Defendants-Appellees.
Gen. No. 48,684.
Illinois Appellate Court  First District, First Division.
October 29, 1962.
Rehearing denied November 15, 1962.
Peter S. Sarelas, of Chicago, for plaintiff-appellant, pro se.
John C. Gekas, pro se, Economos and Alexander (John C. Gekas, of counsel), for certain defendants.
A.A. Pantelis and Andrew Cardaras, pro se and for certain defendants.
George S. Porikos, pro se and as attorney for Themis Tsaoussis.
(Abstract of Decision.)
Opinion by MR. PRESIDING JUSTICE BURMAN.
Affirmed.
Not to be published in full.